Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection applied below.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1, 10 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Imanaka (US 20200161888).
With respect to claim 1, 10 and 14 Imanaka teaches a battery pack comprising: a battery module (20); a battery management system (40) configured to control charging and discharging operations of the battery module; a power supply terminal (22P) arranged to supply operation power (see input power carried on 22P for charging battery and supplying controller of BMS show in Fig. 4 or 1) to the battery management system; and a switch (47) connected between the power supply terminal and the battery management system, and configured to be turned on in response to an abnormal situation (paragraph 0041) of the battery module to supply the operation power from the power supply terminal to the battery management system via (power charges battery which supplied BMS 42, see paragraph 0041) the switch.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20170001536) in view of Kim (20150263559).
With respect to claim 1 and 10 Seo teaches a battery pack comprising: a battery module (20); a battery management system (200) configured to control charging and discharging operations of the battery module; a power supply terminal (P+) arranged to capable to supply operation power (see input 
Seo illustrates the power connection however is silent to detail the origin of power for the BMS. Kim illustrates the known connection to supply the BMS for a power supply terminal to supply the operation power from the power supply terminal to the battery management system via (see power from P+ flowing when switch is closed Fig. 1) the switch.  It would have been obvious to one having ordinary skill in art at the time of the invention to modify Seo to supply the BMS as seen in Kim if in fact such an operation is not already present in the Seo for the benefit of protection from abnormal BMS operations (paragraph 0031).
With respect to claim 14 Seo teaches the switch comprises an electronic switch (SW1 SW2), and wherein the battery pack further comprises a sensor connected to the electronic switch to detect an abnormal situation (see functions detailed in paragraph 0033) of the battery module to turn on the electronic switch.
With respect to claim 15 Seo teaches the sensor comprises a temperature sensor (paragraph 0033) arranged to sense a temperature of the battery module.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20170001536) in view of Kim (20150263559) in view of Nguyen (US 20170310126)
With respect to claim 2 Seo teaches the battery pack and teaches a constant-voltage power supply (paragraph 0051, 0075) that is configured to supply a voltage of the battery module. Seo does not compare the voltage level of the output with that of the battery module. Nguyen teaches .
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20170001536) in view of Kim (20150263559) in view of Moon et al. (US 20180115178).
With respect to claim 3 Seo teaches the battery system however does not teach the wakeup of the BMS. Moon teaches waking up according (paragraph 0047) to a start of power being supplied thereto by being connected to the power supply terminal when the switch is turned on. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Seo to include the use of a wakeup as seen in Moon for the benefit of reduced power consumption.
With respect to claim 4 Seo teaches the battery system however does not teach the connection of a power converter to the battery pack. Moon teaches a controller (600) for controlling an overall operation of the battery management system; and 25a power converter (see power supply 610) configured to provide driving power (see supplying power to relay controller) of the controller by receiving power from the power supply terminal.  It would have been obvious to one having ordinary skill in art at the time of the invention to modify Seo to include a converter and supplied controller in order to insure the correct power level may be supplied to various connected loads.
With respect to claim 5 Seo as modified by Moon teaches the switch is connected between the power supply terminal (+/- terminal of battery pack) and the power converter, and-26-1179158 wherein the power converter is configured to output driving power (paragraph 0044-0045 Moon) of the controller by receiving the power from the power supply terminal according to the switch being turned on.  
s 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20170001536) in view of Kim (20150263559) in view of Dulle et al. (US 20160093456) in view of Park (US 20130049649)
With respect to claim 6 Seo teaches the switch may be a relay (paragraph 0029) which is a mechanical switch. Dulle details the known components of a relay wherein the switch comprises a fixed contact member (52) and a movable contact member (54) respectively fixed to different sides of the frame (48 housing). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Seo to include such known components of the relay seen in Dulle for the predictable result of reliably switching the circuit on and off mechanically. Dulle does not show an accommodation space. Park teaches the use of an accommodation space (see groove in Fig. 4) in which the battery module is 10accommodated.  It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Seo to use an accommodation space for the benefit of increased durability (see Park 0024)
With respect to claim 7 Dulle teaches the fixed contact member is fixed to the frame by a fixing pin (64A) fastened to the frame (Fig. 6) through a central position of the fixed contact member.  
With respect to claim 9 Park teaches the fixed contact member and the movable contact member are exposed to an accommodation space (see groove in Fig. 4) in which the battery module is accommodated.   
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20170001536) in view of Kim (20150263559) in view of Eom et al. (US 20160351868)
With respect to claim 11 Seo teaches the back pack however does not teach the case. Eom teaches a switch (230) is arranged on an outer surface of the battery module (100) facing the battery management system (201). It would have been obvious to one having ordinary skill in art at the time of 
With respect to claim 12 Seo teaches the back pack however does not teach the case. Eom teaches a switch (230) is arranged on an outer surface of the battery module (100) facing the battery module (100). It would have been obvious to one having ordinary skill in art at the time of the invention to apply the arrangement of Eom to the battery pack of Seo for the benefit of protection of the battery and circuitry (Eom paragraph 0010).
With respect to claim 13 Seo teaches the back pack however does not teach the case. Eom teaches a pack case (see assembly plate and housing) accommodating the battery module, the battery management system, and a switch (203), wherein the switch is arranged on an inner surface (see inside shown in Fig. 1) of the pack case facing the 15battery module. It would have been obvious to one having ordinary skill in art at the time of the invention to apply a case as seen in Eom to the battery of Seo for the benefit of protecting the battery and circuitry from damage.

Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art teaches as modified by teaches battery pack however does not teach a hinge portion that is thinner than the free end portion or the fixed end portion, and that is configured to allow modification of the free end portion while connecting the 25fixed end portion and the free end portion to each other.  At least this further limitation is not taught or rendered obvious by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836